Citation Nr: 0335574	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  00-07 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for chronic otitis.

2.  Entitlement to service connection for residuals of head 
trauma.

3.  Entitlement to service connection for residuals of trauma 
to the cervical spine.

4.  Entitlement to a compensable evaluation for a right hip 
disability.

5.  Whether the discontinuance of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, was proper. 


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO).


REMAND

The veteran was scheduled to appear for a personal hearing 
before the Board at the RO in September 2003 (Travel Board).  
The veteran did not appear for that hearing due to health 
reasons.  The undersigned Veterans Law Judge has granted the 
veteran's motion to reschedule the Travel Board hearing.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the next 
available opportunity.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




